DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jo Ann Schmidt on 28 October 2021.

The application has been amended as follows: 

1. 	(Currently Amended) A method of modifying a log feeding device, wherein the log feeding device includes a support having a through opening, a plurality of supporting arms pivotably mounted to the support on corresponding shafts and supporting corresponding rotatable feed cylinders arranged in an angular distribution around a center axis of the through opening, and a plurality of links pivotably coupled with the supporting arms and with one another, such that the links are collectively operable to move the supporting arms between a home position and a pivoted work position, wherein the plurality of links includes a first link and a second link, and the first and second links are pivotable about a first pivot axis that extends through a first portion of the first link and a first portion of the second link, the method comprising: 
pivotably coupling a first end of the motion damper to the first link at a second portion first link[[s]]; and 
pivotably connecting an opposite second end of the motion damper to the second link at a second portion second link[[s]], such that the motion damper extends between the second portions of the first and second links.2. 	(Currently Amended) The method of claim 1, wherein the plurality of links further includes , the first and third links are disposed on opposite sides of the through opening, and the second link pivotably connects the first link to the third linkfirst and third links independently include opposite ends and a bracket portion that extends outwardly away from the center axis, and wherein pivotably connecting the first and second ends of the motion damper to the first and second 

8. 	(New) The method of claim 2, wherein the motion damper includes a cylinder and a piston that divides the cylinder into a first and a second chamber, the chambers are in fluid communication, and the motion damper is operable to allow fluid to flow substantially unhindered from the first chamber as the supporting arms are moved from the home position to the work position and to restrict a return flow of the fluid from the second chamber to thereby brake the return movement of the supporting arms to the 


10. 	(New) The method of claim 9, wherein the actuator includes a bellows, a mechanical spring, a gas spring, or a hydraulic spring.

11. 	(New) The method of claim 2, further comprising coupling an actuator with one of the links, wherein the actuator is actuable to apply force against said one of the links to thereby press the feed rolls against a log within the through opening.

12. 	(New) The method of claim 11, wherein the actuator is integrated with the motion damper.13. 	(New) The method of claim 12, wherein the actuator includes a mechanical spring, a gas spring, or a hydraulic spring, and the motion damper includes a hydraulic cylinder with a piston.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious a method for modifying a log feeding device which includes a support, a plurality of supporting arms, and a plurality of links pivotably coupled with the support arms and 
The closest prior art is U.S. Patent No. 8,935,840 which discloses a device having a support (10), a plurality of supporting arms (40), a plurality of links (42) pivotally coupled to the support arms and one another and a motion damper (46).  As seen in figure 8, a first end of the motion damper (46) is connected to a second end of a first link (46) and a second end of the motion damper (46) is connected to a second end of a second link (46).  However the first and second links are not connected at a first end of each at a first pivot axis.  Instead, the first and second links are connected via a middle link (42) and so the first and second links do not share a first pivot axis.
The next closest prior art is the log feeding device shown by U.S. Patent No. 4,509,574 which discloses a device having a support (10), a plurality of supporting arms (at 20, 22, 24), a plurality of links (36, 38) pivotally coupled to the support arms and one another and a motion damper (40).  However the motion damper is only connected to a single link.  This is a common feature for a lot of the log feeding devices known in the art (see for example 5622213, 4609020, 3596690 and 3580308.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/02/2021